Citation Nr: 1136261	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  07-37 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected right foot disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had military service with the Army National Guard and with a reserve unit from May 1980 to June 1991, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan denied service connection for a cervical spine disorder, to include as secondary to a service-connected right foot disorder. 

In February 2009 and March 2011, the Veteran testified at hearings held at the RO before a decision review officer and before the undersigned, respectively.  Transcripts of both hearings have been associated with the claims file.


FINDING OF FACT

The Veteran has degenerative disc disease of the cervical spine disorder that is as likely as not aggravated by her service-connected right foot disorder.


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine is secondary to service-connected right foot disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010); 38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for a cervical spine disorder, no further discussion of these VCAA requirements is required with respect to this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

The Veteran's service treatment records (STRs) show no treatment for, or diagnosis of, any cervical spine disorder.  However, the Veteran has not reported that she incurred any injury or disease to her cervical spine in service; rather, she has contended that her cervical spine disorder is secondary to her service-connected right foot disorder.

According to post-service medical records, the Veteran first complained of back pain between her shoulder blades that traveled up to her neck in February 1994; the diagnosis was musculoskeletal pain.  In September 1998, she reported that she had cervical spine pain for the last seven years.  An MRI in February 2001 showed chronic degenerative disc disease and bony spondylosis at C5-C6 and C6-C7, and a bulging disc at C6-C7.  X-rays in May 2001 revealed degenerative changes with osteophyte formations on the anterior and posterior aspect of the disc spaces between C5-C6 and C6-C7.  There were no signs of fracture of dislocation.  An MRI of the Veteran's cervical spine in July 2001 revealed degenerative joint disease.  A VA treatment record dated in August 2001 shows that the Veteran reported that her neck pain began in 1990 following heavy lifting.

The Veteran was afforded a VA general medical examination in June 2002; she was diagnosed with chronic degenerative disc disease and spondylosis at C5-C6 and C6-C7 causing severe cervical neck pain.  The Veteran was afforded a VA examination in April 2006 in connection with an increased rating claim for her service-connected right foot disorder.  She reported neck pain to be a variant of her low back pain.  Following an exhaustive examination, the Veteran was diagnosed with degenerative disc disease of the cervical spine.  The examiner opined that it was not likely a direct cause from the right foot disorder, but was at least as likely as not aggravated from the antalgia that occurred from the chronic neuritis of the right foot resultant to trauma that occurred in the service.

The April 2006 examiner submitted an additional opinion in November 2006.  The examiner clarified that the magnitude of the Veteran's spinal disorder could not solely be accounted for by the bio-mechanical favoritism rendered from the right foot disorder.  The examiner could state that in looking historically through the records that as the foot disorder worsened, the back pain worsened.  Prior to an aggravation of the right foot disorder, the back disorder was moderately disabling to the Veteran.  At the time the Veteran was examined in April 2006, her back disorder had become apparently more disabling and that paralleled the worsening of the right foot disorder.  

A second addendum opinion was provided by the April 2006 examiner in February 2007.  The examiner indicated that manifestations of the aggravation of the Veteran's cervical spine disorder by her right foot disorder included antalgic gait and worsening pain in the foot and the back.  The examiner could only go on a temporal relationship of what had occurred.  It was very clear that there had been mild mechanical favoritism rendered from both disorders.  She reiterated that the Veteran's back disorder had been moderately disabling prior to aggravation by the right foot disorder.  The evidence of aggravation was substantiated by the worsening of the foot disorder.  The Veteran's back and foot disorders aggravated each other.  Her foot disorder worsened in the timeframe that she was examined on two compensation and pension examinations.  The back disorder had progressed as well.  The baseline for the Veteran's pain was found in the June 2002 examination where the pain was found to be moderate.  When that examiner first saw the Veteran, the back pain had become progressive coexisting with the right foot disorder.  Based on that alone, it was very clear that the back disorder aggravated the foot disorder and the foot disorder aggravated the back disorder.  The degree of aggravation was evidenced by the progression of loss, report of pain, need for heavy narcotics, and the fact that her right foot disorder had worsened.  Together, the foot and the spine had been aggravated and worsened, but because the foot disorder occurred in the service and then her spine disorder was aggravated thereof, that because of the temporal relationship there was a degree of aggravation rendered to the foot disorder from the back and likewise.  It was at least as likely as not that the right foot disorder was aggravating the back disorder from antalgic gait.  Additionally, spasms, fatigability, lack of endurance, incoordination, x-ray findings, and clinical exam findings well supported that the foot disorder aggravated the back disorder.  

Based on a review of the evidence, the Board finds that service connection for degenerative disc disease of the cervical spine as secondary to the service-connected right foot disorder is warranted.  The only medical opinions of record, that of the April 2006 examiner in April 2006, November 2006, and February 2007, indicates that the Veteran's right foot disorder aggravated her cervical spine disorder.  Those opinions are uncontradicted.  

In awarding service connection, the Board observes that the Veteran filed a claim for a spine disability in December 2005.  The claim was pending prior to the October 2006 amendment to 38 C.F.R. § 3.310, which requires that service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Prior to the amendment, service connection could be granted without establishing the degree of aggravation in terms of baseline and current levels of disability.  As discussed above, the amendment to 38 C.F.R. § 3.310 is considered a substantive change; as such, in awarding service connection, the Board is applying the former version of 38 C.F.R. § 3.310, which is more favorable to the Veteran.  

In this case, in applying the former version of 38 C.F.R. § 3.310, the Veteran does not need to establish a baseline level of disability of her degenerative disc disease of the cervical spine in order to award service connection based on aggravation by her service-connected right foot disorder.  Under the old version of 38 C.F.R. § 3.310, service connection for a disability as the result of aggravation by a service-connected disability only required that the disability be proximately aggravated by the service-connected disability.  As discussed above, the medical nexus evidence of record indicates that the Veteran's degenerative disc disease of the cervical spine is aggravated by her service-connected right foot disorder.  

Accordingly, and on the basis of the objective evidence, the positive and uncontradicted medical opinions, and affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that she has degenerative disc disease of the cervical spine that is aggravated by her service-connected right foot disorder.  The evidence is in favor of the grant of service connection for degenerative disc disease of the cervical spine on a secondary basis.  Service connection for degenerative disc disease of the cervical spine is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  




ORDER

Entitlement to service connection for degenerative disc disease of the cervical spine is granted.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


